McDonald, judge.
The offense is aggravated assault; the punishment, 90 days in jail.
The record on appeal contains no statement of facts or bills of exception. All proceedings appear to be regular, and nothing is presented for review.
Counsel is to be commended for his sincere efforts in appellant’s behalf by his *955oral argument. As much as we would welcome the opportunity of reviewing the case, in line with the consistent holdings of this Court, we have nothing for review in the absence of a statement of facts or bills of exception. Weaver v. State, 158 Tex.Cr.R. 228, 254 S.W.2d 390, and Hankins v. State, Tex.Cr.App., 294 S.W.2d 850.
The judgment is affirmed.